PER CURIAM.
In this appeal from a non-final order we stay the proceedings as they relate to appellee Stephen Caputi who has filed for bankruptcy. See 11 U.S.C.A. § 362(a)(1). We affirm the order as to appellee Worldwide Specialty Merchandise, Inc. We hold that the trial court retained jurisdiction to vacate final judgment while a non-final appeal was pending. See, e.g., FMS Management Sys., Inc. v. IDS Mortgage Corp., *591402 So.2d 474 (Fla. 4th DCA 1981). We hold also that the second motion under rule 1.540(b), Florida Rules of Civil Procedure, was appropriate under the circumstances of this case. See, e.g., Crocker Invs. Inc. v. Statesman Life Ins. Co., 515 So.2d 1305, 1307-08 (Fla. 3d DCA 1987), rev. denied, 525 So.2d 877 (Fla.1988); Monte Campbell Crane Co. v. Hancock, 510 So.2d 1104, 1105 (Fla. 4th DCA 1987). In so concluding we do not consider issues raised by appellant for the first time on appeal.
AFFIRMED AS TO WORLDWIDE; STAYED AS TO CAPUTI.
HERSEY and STONE, JJ., concur.
FARMER, J., concurs specially with opinion.